Case 3:20-cv-00629-BJD-JRK Document 12 Filed 06/19/20 Page 1 of 3 PageID 261




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


DELAINE SMITH, BRIAUNA
BOSWORTH, SHARRONA
BRIGHTMAN, and ELIZABETH
MULRONEY,

                   Plaintiffs,

v.                                                              Case No. 3:20-cv-629-J-39JRK

MIKE WILLIAMS, J. H. WING, F.
CANNADAY, D. D. STUHR, and C. S.
JOHN,

                   Defendants.
                                              /

                                             ORDER

            THIS CAUSE is before the Court on Plaintiffs’ Motion for Preliminary Injunction

(Doc. 10) filed June 19, 2020. The Motion was preceded by Plaintiffs’ Complaint (Doc.

1) filed the same day.

            In seeking a preliminary injunction, Plaintiffs must satisfy the requirements of the

Federal Rules of Civil Procedure, and the Local Rules of the United States District Court

for the Middle District of Florida (“Local Rule(s)”). Relevant to this case, Plaintiffs have

not yet served Defendants and therefore the Court cannot consider Plaintiffs’ requested

relief. 1




            1
         The Court’s identification of this deficiency should not be interpreted as
determining whether all other requirements have been satisfied. Instead, counsel is
instructed to review Federal Rule of Civil Procedure 65 and the Local Rules to assure that
any amended or supplement filing is in full compliance.
Case 3:20-cv-00629-BJD-JRK Document 12 Filed 06/19/20 Page 2 of 3 PageID 262




       That said, the Court understands the time-sensitive nature of this case and will

set an expedited briefing schedule for consideration of a preliminary injunction. In light

of the tight deadlines the Court will impose, any non-compliance by Plaintiffs may result

in the delay or denial of their request for preliminary injunction. Similarly, once

Defendants are properly served, the Court expects their strict adherence to the

deadlines established herein. 2

       After due consideration, it is

       ORDERED:

       1.     Plaintiffs’ Motion for Preliminary Injunction (Doc. 10) is TAKEN UNDER

              ADVISEMENT.

       2.     On or before June 23, 2020, Plaintiffs must provide proper proof of

              service of process upon each Defendant.

       3.     On or before July 6, 2020, Defendants shall respond, in no more than

              thirty (30) substantive pages, to Plaintiffs’ Motion. On or before July 10,

              2020, Plaintiffs may file a reply not to exceed ten (10) substantive pages.

       4.     This matter is set for HEARING on Plaintiffs’ Motion for Preliminary

              Injunction (Doc. 10) on Thursday, July 16, 2020, at 10:00 a.m. before the

              undersigned at the Bryan Simpson United States Courthouse, 300 North

              Hogan Street, Courtroom 12C, Twelfth Floor, Jacksonville, Florida 32202.



       2  In accordance with Local Rule 4.06, a preliminary injunction may not be issued
absent notice, which must be given at least fourteen (14) days in advance of the hearing
on the matter. Based upon the facts and circumstances of this case, the Court, in its
discretion, waives the time requirements of Local Rule 4.06. See Flour Intercontinental,
Inc. v. IAP Worldwide Servs., Inc., 533 F. App’x 912, 922 n.35 (11th Cir. 2013) (“[A] district
court has discretion to waive or excuse noncompliance with its local rules.”).



                                            -2-
Case 3:20-cv-00629-BJD-JRK Document 12 Filed 06/19/20 Page 3 of 3 PageID 263




             The Court will provide further instruction regarding whether this Hearing

             will be in-person or telephonic. 3

      5.     The Hearing will be conducted in accordance with Rule 65 and Local Rule

             4.06. This case does not appear to involve the exceptional situation

             wherein the Court anticipates submission of evidence at the hearing. See

             Local Rule 4.06(b). On or before July 6, 2020, the parties shall file a

             notice with the Court stating whether they believe an evidentiary hearing is

             necessary. Unless otherwise ordered, the hearing will be limited to the

             written submissions and arguments of counsel.

      DONE and ORDERED in Jacksonville, Florida this 19th day of June, 2020.




2
Copies furnished to:

Counsel of Record




      3 All persons entering the Courthouse must present photo identification to the Court
Security Officers. Although cell phones, laptop computers, and similar electronic devices
generally are not permitted in the building, attorneys may bring those items with them
upon presentation to the Court Security Officers of a Florida Bar card (presentation of the
Duval County Courthouse lawyer identification card will suffice) or Order of special
admission pro hac vice, as well as a copy of this Order. However, all cell phones must
be turned off while in the courtroom



                                           -3-
